Citation Nr: 9915829	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  95-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1945, and was a former prisoner-of-war (POW) of the German 
government from December 1944 to April 1945.  The veteran 
died on May 24, 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 1992 rating decision by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran was a POW of the German Government from 
December 1944 to April 1945.

2.  The veteran experienced frostbite of his feet and 
malnutrition during his period of internment as a POW.

3.  The veteran died in May 1992, at the age of 67.  The 
death certificate shows that cause of the veteran's death was 
respiratory arrest due to congestive heart failure, high 
blood pressure, and arteriosclerotic heart disease.  The 
death certificate also lists chronic renal failure and 
diabetes as other significant conditions contributing to the 
veteran's death. 

4.  At the time of the veteran's death, service connection 
was in effect for residuals of injury to thoracic and lumbar 
spine with kyphosis and compression fracture at 
T-11, depressive reaction, chronic dysentery secondary to 
bowel neuronopathy/ residuals of malnutrition, and residuals 
of trench feet.

5.  The veteran's ischemic heart disease must be presumed to 
have originated during service.


CONCLUSION OF LAW

The heart disease which caused the veteran's death may be 
presumed to been incurred during service. 38 U.S.C.A. §§ 
1110, 1112, 1310, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307(a)(5), 3.309(c), 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection should be 
granted for the cause of the veteran's death as a result of 
his confinement as a prisoner of war (POW). 

Initially, it is necessary to determine if the appellant has 
submitted a well grounded claim with the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

The Board has found that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). That 
is, the Board finds that she has presented a claim that is 
plausible. The Board is also satisfied that all relevant 
facts have been properly developed with respect to this issue 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (1998).  

Beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, and pellagra are 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent at any time 
following active service if the veteran is a former POW, and 
was interned or detained for not less than 30 days.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(c) (1998).  For purposes of presumptive POW diseases, 
"the term beriberi heart disease includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity."  38 C.F.R. § 3.309(c) 
(1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to cause death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death. For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that is casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. 3.312 (1998).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resultant 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (1998).

The death certificate shows that the veteran died in May 
1992, at age 67.  The immediate causes of death were listed 
as respiratory arrest due to congestive heart failure, high 
blood pressure, and arteriosclerotic heart disease. 

Terminal hospitalization records, dated in May 1992, reveal 
that the veteran was admitted with worsening dyspnea and 
lethargy.  It was noted that he had multiple medical problems 
including atherosclerotic heart disease, congestive heart 
failure, hypertension, diabetes, and peripheral vascular 
disease.  At admission, a guaiac positive stool was noted and 
it was determined that the veteran probably had a GI bleed.  
After a long discussion with the family, noting the veteran's 
acute bleeding as well as his progressively deteriorating 
chronic medical problems, it was determined that aggressive 
measures including cardiopulmonary resuscitation, would not 
be performed.  The veteran died the next day. 

At the time of the veteran's death, service connection was in 
effect for residuals of injury to thoracic and lumbar spine 
with kyphosis and compression fracture at T-11, depressive 
reaction, chronic dysentery secondary to bowel neuronopathy/ 
residuals of malnutrition, and residuals of trench feet.

The veteran's service medical records reveal that he was held 
as a German POW from December 1944 to April 1945, and that 
during that time he suffered  malnutrition as his weight 
dropped from approximately 166 pounds before capture to 128 
pounds after liberation.  The veteran's May 1945 examination 
shows normal cardiovascular system with soft systolic murmur 
over the entire precordium.  His blood pressure was 122/60.

A private September 1981 hospital discharge summary shows 
that the veteran was admitted due to chest pain and weakness.  
A cardiac examination revealed a grade 1/6 systolic ejection 
murmur at the left sternal border.  It was noted that the 
veteran's history was positive for hypertension and diabetes.  
Several EKG's revealed a left axis and anterior fascicular 
block with no ischemic changes.

A March 1982 VA examination noted the veteran's exposure to 
low thermal temperatures with frostbite and periodic diarrhea 
with certain foods as a result of his incarceration as a 
German POW.  Blood pressure was 164/84.  The diagnoses 
included coronary arteriosclerotic heart disease of ischemic 
etiology and systemic arterial hypertension.  Thereafter, the 
RO granted service connection for residuals of frostbite and 
chronic dysentery secondary to malnutrition.

According to information provided by the veteran in VA 
examinations and in subsequent statements and testimony, he 
suffered frostbite of his feet during his period of captivity 
and that since that time his feet itched, turned red, 
tingled, and burned especially during cold weather.  Medical 
treatises indicated that residuals of frostbite of the feet 
include edema.  See e.g. Harrison's Principles of Internal 
Medicine, at 1403 (Kurt J. Isselbacher et al. eds., 14th ed. 
1998).  Based on this evidence, it is the Board's opinion, 
that the evidence satisfactorily establishes that the veteran 
experienced localized edema during his period of captivity.

Upon review of the record, the Board finds that the evidence 
supports the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The record 
clearly shows that the veteran was interned as a POW for more 
than 30 days.  The veteran's reported POW medical history 
indicates that he experienced frostbite with edema of the 
feet while in captivity.  This contention is credible and 
consistent with the circumstances of his service.  A review 
of the veteran's death certificate reveals that his cause of 
death was respiratory arrest due to arteriosclerotic heart 
disease.  Medical treatises indicate that "coronary artery 
disease" and "ischemic heart disease" are terms that are 
used interchangeably to identify conditions manifested by 
inadequate myocardial perfusion.  See, e.g., Harrison's 
Principles of Internal Medicine, at 1077 (Kurt J. Isselbacher 
et al. eds., 14th ed. 1998) (indicating that atherosclerotic 
disease of epicardial coronary arteries causes a decrease in 
myocardial perfusion, otherwise known as ischemia).  As noted 
above, for purposes of presumptive POW diseases, "the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity."  38 C.F.R. § 3.309(c) (1998).  In view of 
the foregoing, the Board is satisfied that evidence has been 
presented sufficient to fulfill the regulatory requirements 
for presumptive service connection under 38 C.F.R. § 3.309(c) 
(1998). Consequently, the Board will grant the appellant's 
claim.  

The Board notes that 38 C.F.R. § 3.309(c) was only recently 
amended to include the notation that "the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity." Compare 38 C.F.R. § 3.309(c) (1998) with 38 
C.F.R. § 3.309(c) (1993). 


ORDER

Service connection for the cause of the veteran's death is 
granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

